     .•
<'




                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION

                                           No. 5:00-CR-216-BO

          UNITED STATES OF AMERICA               )
                                                 )
                Plaintiff,                       )         ORDER OF CONDITIONAL
                                                 )         RELEASE
                v.                               )
                                                 )
          WADE MATTHEW HOLLOMAN                  )
                                                 )
                Defendant.                       )

                         By order dated November 6, 2001, this Court found defendant not

          guilty oniy by reason of insanity and committed him to the custody and care of the

          Attorney General pursuant to 18 U.S.C. §§ 4243 and 4247.        [D.E. 26] By order

          dated May 25, 2010, defendant was conditionally released from custody pursuant to

          18 U.S.C. § 4243(£) and was subsequently revoked for violations of the prescribed

          regimen of care on January 9, 2018.        [D.E. 44, 65]. The Warden at the United

          States Medical Center for Federal Prisoners in Springfield, Missouri ("USMCFP

          Springfield") has now certified to the court pursuant to 18 U.S.C. § 4243(£), that

          Defendant has recovered from his mental disease or defect to the extent that his

          .release under a prescribed regimen of medical, psychiatric, or psychological

          treatment would no longer create a substantial risk of bodily injury to another

          person or serious damage to property of another.

                Therefore, it is hereby ORDERED, pursuant to the provisions of 18 U.S.C. §

          4243(£), that Defendant be conditionally released under the following specific

          conditions or regimen of care:



                     Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 1 of 6
     Defendant shall:

1)    Be supervised by the United States Probation Office for the Eastern District

      of Missouri and comply with all of the standard conditions of supervision,

      any other conditions adopted by the U.S. Probation Office, and the specific

      conditions set forth herein.

        a. The telephone number is (3014) 244-7000.

        b. Defendant will be supervised by Deena C. Siler, United States

           Probation Officer, Eastern District of Missouri, or her designee.

2)    Reside at Harris Manor Care Center, located at 401 South Henry Street,

      Farmington, Missouri.

        a. The phone number for the residence is (573) 756-5376.

        b. Any changes in residence must be approved by the supervising United

           States Probation Officer.

        c. Defendant's residence must be free of actual or imitation firearms,

           destructive devices, or other deadly weapons.

        d. Defendant must permit Harris Manor Care Center staff to search his

           room upon request and seize any contraband items located.

3)    Permit his U.S. Probation Officer to visit him any time at his residence or

      elsewhere.

4)    Remain in treatment and maintain any prescribed medications, including:

        a. Following all rules, regulations, and instructions of any treatment staff

           and complying with the treatment regimen recommended by his

           treatment providers; and



      Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 2 of 6
      b. Continuing to take any medication, including injectable units,

          prescribed by a qualified psychiatrist or physician until directed to

          cease such medication by a qualified psychiatrist or physician.

5)   Submit to a mental health evaluation/treatment program under the

     guidance and supervision of his U.S. Probation Officer.

6)   Maintain active participation in a regimen of outpatient mental health care

     as directed and approved by his U.S. Probation Officer.

7)   Cooperatively participate in a substance abuse treatment program, which

     may include drug testing and inpatient or outpatient treatment, as directed

     by his treatment provider or U.S. Probation Officer.

8)   Voluntarily admit himself into a hospital for treatment upon the

     recommendation of the medical provider or his U.S. Probation Officer. If

     local or state facilities are unable to ensure the safety of others, his U.S.

     Probation Officer shall contact the court for further instructions regarding

     Defendant's possible return to federal custody (preferably FMC Butner,

     North Carolina).

9)   Sign all Release of Information documents that are required by any

     professional providing follow-up services. Defendant will waive his right to

     confidentiality regarding his mental health treatment in order to allow

     sharing of clinical information with the U.S. Probation Officer, U.S.

     Attorney's Office, and the Federal Bureau of Prisons officials, who will

     monitor Defendant's continued appropriateness for community placement.




     Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 3 of 6
  10) Submit to a search without a warrant at the request of a U.S. Probation

       Officer or any law enforcement officer of his person or property, including

       vehicle or premises, for the purpose of determining compliance with the

       conditions of this order.

  Defendant shall not:

   11) Use alcohol, illegal narcotic substances, or drugs. He may be required to

       submit to testing for the use of drugs and alcohol at the direct of his U.S.

       Probation Officer.

   12) Frequent places where alcohol or illegal drugs are known to be available,

       used, or distributed. _If Defendant tests positive for alcohol or illegal drugs

       use, he may be taken into custody and returned to the Court for further

       action.

   13) Have in his possession, at any time, actual or imitation firearms,

       destructive devices, or other deadly weapons.

   14) Write, say, or communicate threats.

   15) Commit a federal, state, or local crime. Defendant will immediately notify

       his U.S. Probation Officer within 24 hours if he is arrested or questioned by

       any law enforcement officer.

   16) Associate with any person engaged in criminal activity or associate with

       any person convicted of a felony unless granted permission by his U.S.

       Probation Officer.

      Defendant's failure to adhere to any of the conditions of his release may

result in his return to custody to be brought before this Court for review of his



       Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 4 of 6
suitability for conditional release.   _

      It shall be the duty and responsibility of the treatment provider to promptly

notify the U.S. Probation Officer of any changes in the prescribed regimen of

medical or psychiatric care, including any failure by Defendant to comply with

medication or cooperate with the other requirements of the conditions listed above.

      The treatment provider or U.S. Probation Officer may, at any time,

recommend modification or elimination of the regimen of medical, psychiatric, or

psychological care or treatment, upon certification to this Court that to do so would

not create a substantial risk of bodily injury to another person or serious damage to

property of another. If a request to modify or terminate the conditions of release is

made, the party so requesting shall submit a motion to this Court, with adequate

documentation supporting the request, and provide copies to the U.S. Probation

Officer, the Office of the United States Attorney, Defendant's counsel, and the

Warden of USMCFP Springfield.

       Pursuant to 18 U.S.C. § 4247(e), the U.S. Probation Officer shall file annual

reports with the Court, and provide copies to the United States Attorney,

Defendant's counsel, and the Warden of USMCFP Springfield.

       Upon receipt and verification of an Order of Conditional Release and prior to

the actual date and time of release, the Bureau of Prisons shall notify the

appropriate persons to schedule an arrival date, finalize the release paperwork,

make transportation arrangements, arrange the initial appointment for mental

health aftercare and contact the assigned U.S. Probation Officer.          The U.S.

Probation Officer shall notify the Court of the actual release date from USMCFP



        Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 5 of 6
Springfield. The Bureau of Prisons shall release Defendant after all release

arrangements are satisfactory and complete.

      This .Jbday of July 2019.

                                              L~u'f
                                              TERRENCE W. BOYLE
                                              Chief United States District Judge




       Case 5:00-cr-00216-BO Document 73 Filed 07/12/19 Page 6 of 6
